   Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


             v.                       19 Cr. 869 (ER)

NEIL COLE,

                  Defendant.



             PROPOSED VOIR DIRE ON BEHALF OF NEIL COLE



                                        PAUL, WEISS, RIFKIND,
                                        WHARTON & GARRISON LLP
                                        Lorin L. Reisner
                                        Richard C. Tarlowe
                                        Andrew D. Reich
                                        1285 Avenue of the Americas
                                        New York, New York 10019
                                        T: 212-373-3000


                                        Attorneys for Neil Cole
     Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 2 of 14




        Defendant Neil Cole respectfully submits this proposed voir dire pursuant to Rule

24(a) of the Federal Rules of Criminal Procedure and requests that the Court include the

following questions in its examination of prospective jurors. In the event a prospective

juror’s answers reveal that further questioning is appropriate, Mr. Cole respectfully

requests that the Court pursue more detailed questioning to determine if the prospective

juror is able to be fair and impartial in this particular case. In addition, if a prospective

juror has heard of or otherwise is familiar with any aspect of this case, Mr. Cole

respectfully asks that the Court question the prospective juror outside the presence of the

broader jury pool.

Introduction

        We would like to thank all of you for your time and service. You have been

selected to potentially serve as a juror in the United States District Court for the Southern

District of New York. Together with the lawyers, it is my responsibility to determine

whether you should serve as a juror in this specific case. The questionnaire you received

will help the Court make that decision. We ask that you answer the questions before you

accurately and truthfully.

Description of the Case

        This is a criminal case. The defendant, Neil Cole, is the founder and former Chief

Executive Officer, or “CEO,” of a public company called Iconix Brand Group, Inc.

(“Iconix”). Iconix is a brand management company that, generally speaking, owns

consumer brands and licenses those brands to companies that manufacture, design and

distribute products, such as apparel, shoes, accessories and home goods that are sold

under those brand names.



                                             -1-
     Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 3 of 14




       Mr. Cole denies all of the charges against him and asserts his innocence. Under

the law, Mr. Cole is presumed innocent of all the charges. It is the government’s burden

to prove each charge beyond a reasonable doubt, and that burden never shifts to the

defendant. Accordingly, Mr. Cole has no obligation whatsoever to present any defense,

call any witnesses, offer any evidence or testify in his defense.

       The charges against Mr. Cole are identified in an indictment. The indictment

merely contains allegations. The indictment is not itself evidence and you may not

consider it as evidence. It simply contains the charges that the government is required

to prove to the satisfaction of the jury beyond a reasonable doubt. In this case, the

charges identified in the indictment are: (i) conspiracy to commit securities fraud, to

make false filings with the U.S. Securities and Exchange Commission, or “SEC,” and to

improperly influence the conduct of audits; (ii) securities fraud; (iii) making false filings

with the SEC; (iv) improperly influencing the conduct of audits; and (v) conspiracy to

destroy, alter or falsify records in an SEC investigation. You must not think of the

indictment as any evidence of the guilt of the defendant, or draw any conclusions about

the guilt of the defendant just because he has been indicted.

       Mr. Cole maintains his innocence and has pled not guilty to each and every

allegation. Mr. Cole contends that he acted in good faith at all times. It is the

government’s burden, as to each count, to prove guilt beyond a reasonable doubt. If the

government fails to do so, the jury must find Mr. Cole not guilty.

Background Information

       1.      What is your name? How old are you?

       2.      Where were you born? Where do you live? How long have you lived
               there?



                                             -2-
Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 4 of 14




  3.    Have you lived in any other city in the last ten years? If yes, where?

  4.    What is the highest level of education you have obtained?

  5.    Are you currently employed? If yes:

        (a)    Where do you work?

        (b)    How long have you worked for that employer?

        (c)    Briefly describe your duties in your job.

  6.    Have you worked for any other employers during the past five years? If
        yes, what was the nature of your employment?

  7.    Do you have legal training or have you worked in the legal profession?

  8.    Have you ever served in the military?

  9.    In your current or any former job, have you supervised other people? If
        yes, what is the largest number of employees you have supervised at one
        time?

  10.   In your current or any former job, have you ever been responsible for
        managing, negotiating, or arranging business transactions between two or
        more companies? If yes, what type of business transactions?

  11.   Are you married, in a civil union, or in a domestic partnership? If yes, for
        how long, and what does your spouse or partner do for a living?

  12.   Are there any other people living in your household? If yes, what do they
        do for a living?

  13.   If you have adult children, what do your children and their domestic
        partners, if any, do for a living?

  14.   What is your main source of news—newspaper, television, websites, or
        other sources?

  15.   What magazines or newspapers do you read? How many times a week do
        you read those sources?

  16.   What television shows do you watch?

  17.   What radio programs and/or podcasts do you listen to?

  18.   What social media do you use most frequently (e.g., Facebook, Twitter,
        Instagram, etc.)?



                                    -3-
    Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 5 of 14




      19.    How do you like to spend your free time?

      20.    Are you a member of any clubs, or social or political organizations? If
             yes, please list those organizations and any leadership positions you have
             held.

Experience with the Legal System

      21.    Do you have any opinions about lawyers, positive or negative, that would
             make it difficult for you to be fair and impartial?

      22.    Have you ever served on any jury or grand jury before? If yes:

             (a)    What type of case was it?

             (b)    Did the jury return a verdict (please do not state what the verdict
                    was)?

             (c)    Have you ever served as the foreperson on any jury or grand jury?

      23.    If you sat as a juror in a civil case, do you understand that the standard of
             proof in a criminal trial (such as this one) is different than the standard of
             proof in a civil trial?

      24.    Have you, or any relative or close friend, ever appeared as a witness in a
             criminal case? If yes, what was the case about?

      25.    Have you, or any relative or close friend, ever been involved in a
             government investigation, including by the SEC, FBI or any federal, state
             or local agency?

      26.    Have you, or any relative or close friend, ever been questioned by any law
             enforcement officer, whether federal, state or local?

      27.    Have you, or any relative or close friend, ever been the victim of a crime,
             whether it was reported or not? If yes, what was the crime?

      28.    Have you, or any relative or close friend, ever been arrested for, charged
             with or convicted of a crime?

      29.    Have you had any experience with law enforcement that would affect the
             way you would consider the evidence presented in this case – either
             positively or negatively?

      30.    Do you believe that the testimony of a law enforcement officer or official
             should be given either greater or lesser weight than other types of
             witnesses?




                                          -4-
    Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 6 of 14




      31.    Do you believe that if a lawyer for the government or a law enforcement
             officer says that something is true, it must be true, or at least likely true?

      32.    Have you, or any relative or close friend, ever been a member of any
             group that lobbies or takes positions on law enforcement issues?

      33.    Do you know or have you had any association with any employee of any
             federal, state or local law enforcement agency?

      34.    Have you, or any relative or close friend, ever been employed by any
             prosecutor’s office, whether local, state or federal?

      35.    Do you know or have you had any association with any employee of the
             United States Attorney’s Office for the Southern District of New York?

      36.    Have you, or any relative or close friend, ever been employed by the
             United States government or by any of its offices, departments or
             agencies, such as the SEC or the Federal Bureau of Investigation, or
             “FBI”?

      37.    Do you have any family or friends who are judges, law clerks, court
             attendants, court clerks or any other type of court personnel?

      38.    Do you think the fact that the federal government is a party here might
             affect the way you would think about this case?

      39.    Have you, or any relative or close friend, ever been involved in a lawsuit
             or dispute with the federal government or any federal agency?

      40.    Have you, or any relative or close friend, been involved in a lawsuit of any
             kind before?

Experience with the Subject Matter of the Case

      41.    Have you, or any relative or close friend, worked in the brand
             management field? If yes, please describe the nature of the work.

      42.    Have you, or any relative or close friend, worked in the fashion or apparel
             industry in any capacity, such as design, marketing, advertising or sales?
             If yes, please describe the nature of the work.

      43.    Have you, or any relative or close friend, been involved directly or
             indirectly with the licensing of brands or of other intellectual property? If
             yes, please explain.

      44.    Have you, or any relative or close friend, ever worked at a public company
             (that is, a company that issues publicly traded stock or other securities)? If
             yes, in what capacity?


                                           -5-
Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 7 of 14




  45.   Have you, or any relative or close friend, ever worked in the finance,
        securities or accounting industries? If yes, did that role include any
        responsibilities with respect to financial reporting?

  46.   Have you, or any relative or close friend, ever worked at an accounting
        firm or in an accounting, auditing or bookkeeping position?

  47.   Have you, or any relative or close friend, taken any courses or had any
        training in business, finance, accounting or auditing?

  48.   Have you ever been involved in any type of audit at work, where you or
        your department was audited?

  49.   Have you, or any relative or close friend, invested in the stock market,
        whether through individual stocks, mutual funds, hedge funds or
        otherwise?

  50.   Have you, or any relative or close friend, ever worked as a stock broker or
        for an investment firm, such as a hedge fund, mutual fund or other asset
        management firm, that invested in stocks or other publicly traded
        securities?

  51.   Have you, or any relative or close friend, ever lost what you consider to be
        a significant amount of money in the stock market?

  52.   Do you receive annual reports or financial statements from corporations or
        mutual funds? If yes, do you read them?

  53.   Is there anything about your own investment experience, or views on the
        securities industry, that someone should know in considering whether you
        could be fair and impartial in this case?

  54.   Have you, or any relative or close friend, ever worked for, or invested in, a
        company where questions were raised about the accuracy of the
        company’s accounting or financial reporting?

  55.   Have you, or any relative or close friend, been the subject of a tax audit?

  56.   Have you, or any relative or close friend, ever worked for, or invested in, a
        company where a senior executive was accused of wrongdoing?

  57.   How do you feel about senior-level corporate executives who have made
        large sums of money?

  58.   Do you think that there may be some relationship between how wealthy an
        individual is and how likely they are to break the law?




                                    -6-
    Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 8 of 14




      59.    Do you believe that regardless of a person’s personal wealth or lack of
             personal wealth they are entitled to a fair trial, including the presumption
             of innocence?

      60.    Do you feel that senior-level corporate executives deserve or are worth the
             amount that they earn?

      61.    Accounting decisions may involve the application of judgment as opposed
             to bright line rules. Would you have any difficulty applying this
             principle?

      62.    Do you have any significant feelings one way or the other about a case in
             which a CEO is charged with a crime?

      63.    Do you feel that if a person is accused of wrongdoing, he is likely guilty?

      64.    Does the fact that this case involves the securities industry or allegations
             of securities fraud potentially make it difficult for you to be a fair and
             impartial juror?

      65.    The government regulates and supervises the financial industry and the
             selling and trading of stocks. Do you have any opinions, positive or
             negative, about the government’s regulation of the financial industry and
             securities that may impact your ability to be a fair and impartial juror?

      66.    Do you, or any relative or close friend, have experience in information
             technology, or “IT”?

Knowledge of the Case, the Parties or Witnesses

      67.    Have you read or heard anything about this case other than what I have
             told you? If yes:

             (a)    What have you read/heard and from what source did you read/hear
                    it?

             (b)    Based on what you heard or read, have you formed any opinions or
                    views one way or the other about Mr. Cole’s innocence or guilt in
                    this case?

      68.    Do you have any personal knowledge of or familiarity with Iconix? If yes,
             what do you know about Iconix and what is the source of that
             information?

      69.    Have you had any dealings, directly or indirectly, with Mr. Cole, or with
             any relative, friend or associate of Mr. Cole?




                                          -7-
    Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 9 of 14




      70.    Mr. Cole is represented by Lorin Reisner, Richard Tarlowe and Andrew
             Reich of the law firm Paul, Weiss, Rifkind, Wharton & Garrison.

             (a)    Do you know any of these attorneys or their law firm?

             (b)    Have you, or any relative or friend, had any dealings, either
                    directly or indirectly, with any of the individuals I just mentioned
                    or with their law firm?

      71.    The government is represented by the United States Attorney for the
             Southern District of New York, Audrey Strauss. The trial of this matter is
             being handled by Assistant United States Attorneys [names to be provided
             by the government]. They will be assisted by Paralegal Specialist [name
             to be provided by the government] and Federal Bureau of Investigation
             Special Agent [name to be provided by the government].

             (a)    Do you know any of these individuals?

             (b)    Have you, or any relative or friend, had any dealings, either
                    directly or indirectly, with any of these individuals or with the
                    United States Attorney’s Office?

             (c)    Do you have any feelings—bias, sympathy or prejudice—for or
                    against the government which would make it difficult for you to
                    render a fair and impartial judgment based solely on the evidence
                    presented at trial?

      72.    Do you know of, or have you had any dealings with any of the people
             identified in Schedule A, who may be mentioned or who may be witnesses
             in this case?

      73.    Have you had any dealings with any of the companies or entities identified
             in Schedule B that may be mentioned in the case?

Duty as Jurors

      74.    The indictment is not evidence itself. It simply contains the charges that
             the government is required to prove beyond a reasonable doubt. The fact
             that a defendant has been indicted is entitled to no weight in deciding
             whether a defendant is innocent or guilty. Do you have any concerns with
             this principle?

      75.    In this case, Mr. Cole is presumed to be innocent. He starts the trial with a
             clean slate. The presumption of innocence would require that you find
             Mr. Cole not guilty, unless you become satisfied that the government has
             proved guilt beyond a reasonable doubt. That burden of proof rests upon
             the prosecution at all times and never shifts to the defendant. The



                                         -8-
Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 10 of 14




        presumption of innocence means that Mr. Cole has no obligation or duty
        to prove his innocence or to offer any proof or evidence at all.

        Would you have any difficulty presuming Mr. Cole to be innocent of all
        charges and finding him not guilty unless the government proves to you—
        beyond a reasonable doubt—that he committed the offenses charged?

  76.   Do you think that because Mr. Cole has been charged by the government
        and is here on trial, he must have done something wrong, or there must be
        some reason for his being here?

  77.   Do you think that the number of charges in the indictment means Mr. Cole
        must have done something wrong?

  78.   If at the end of this case, you have a gut feeling that the defendant may
        have committed the crimes with which he is charged, but the government
        did not meet its burden of proving the defendant’s guilt beyond a
        reasonable doubt, would you hesitate to find the defendant not guilty?
        How many of you would follow your “gut” feeling as opposed to the law?

  79.   You will hear evidence in this trial of criminal activity committed by
        people other than the defendant. Those other individuals are not on trial
        here. You may not draw any inference, favorable or unfavorable, towards
        the government or the defendant from that fact. You also may not
        speculate as to the reason why other persons are not on trial. Is there any
        juror who cannot follow this instruction or who for this reason would have
        difficulty rendering a fair and impartial verdict?

  80.   You may hear testimony in this case by expert witnesses. Let me advise
        you that the use of expert testimony is proper. Have any of you had any
        experiences with experts or do you have any general feelings about the use
        of experts that would make it difficult for you to render a wholly fair and
        impartial verdict?

  81.   Under the law, the defendant does not have to testify in his defense or
        present any witnesses or evidence. If the defendant does not testify, the
        jury cannot draw any unfavorable inferences against the defendant based
        on that decision. The fact that the defendant did not testify may not enter
        into the jury’s deliberation. Would you have any difficulty following this
        principle?

  82.   If defense counsel does decide to put on a case on the defendant’s behalf,
        that fact does not shift the burden of proof to the defendant, nor does it
        diminish the government’s obligation to prove the defendant’s guilt
        beyond a reasonable doubt. Would you have any difficulty following this
        principle?




                                    -9-
   Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 11 of 14




      83.      Under the law, you may only use the evidence presented here in this Court
               to determine whether the government has met its burden in proving the
               defendant’s guilt beyond a reasonable doubt. Would you have any
               difficulty accepting this legal proposition?

      84.      The facts are for the jury to determine and the law is for the Court to
               determine. The two areas are separate and distinct. At the beginning of
               the case and again at the end of the case, I will instruct you on the law and
               you are required to accept the law as I explain it to you. It will be your job
               to determine the facts pursuant to my explanation of the law. Do you have
               difficulty accepting this?

      85.      Do you have any opinion about Mr. Cole’s innocence or guilt?

      86.      Do you know of any reason why you would be prejudiced for or against
               the United States or Mr. Cole that has not been addressed?

      87.      Do you have any religious, philosophical, moral or other belief that might
               make you unable to render a guilty or not guilty verdict for reasons
               unrelated to the law and the evidence?

      88.      Is there anything else that you have not specifically been asked but you
               think the parties and this Court should know because it may have some
               bearing on your ability to serve as a fair and impartial juror?

Jury Service

      89.      Do you have any special needs or require a reasonable accommodation to
               help you in listening, paying attention, reading printed materials,
               deliberating or otherwise participating as a juror, or that would make it
               difficult or impossible to serve as a juror?

      90.      Are you taking any medication, or do you have any medical condition, that
               would prevent you from giving your full attention to all of the evidence at
               this trial?

      91.      Do you have any difficulty reading, speaking or understanding the English
               language?

      92.      Do you have an unusual financial hardship that would prevent you from
               serving as a juror in this case?

      93.      If selected to participate as a juror, would you be able to reach a verdict
               based solely on the facts and documents in evidence and the law as the
               Court will instruct you, disregarding other ideas, notions or beliefs about
               the law that you may have encountered elsewhere?




                                           - 10 -
    Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 12 of 14




                                    SCHEDULE A

Do you know or have any connection (personal, business or social) with any of the
following individuals who may either be called as witnesses at trial or mentioned during
trial?


                [Names to be provided prior to the start of jury selection]




                                          - 11 -
    Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 13 of 14




                                    SCHEDULE B

Do you know or have any connection (personal, business or social) with any of the
following entities that may be mentioned during trial?


                [Names to be provided prior to the start of jury selection]




                                          - 12 -
  Case 1:19-cr-00869-ER Document 109 Filed 09/10/21 Page 14 of 14




Dated: September 10, 2021          PAUL, WEISS, RIFKIND, WHARTON
                                   & GARRISON LLP


                                   By: /s/ Lorin L. Reisner
                                      Lorin L. Reisner
                                      Richard C. Tarlowe
                                      Andrew D. Reich
                                      1285 Avenue of the Americas
                                      New York, New York 10019
                                      T: 212-373-3000

                                        Attorneys for Neil Cole




                               - 13 -
